                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  DENNIS MILES, and SHARON MILES,         )
                                          )
          Plaintiffs,                     )
                                          )
  v.                                      )                     No. 3:18-CV-267-TAV-DCP
                                          )
  WYNDHAM VACATION RESORTS, INC., et al., )
                                          )
          Defendants.                     )

                                  MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         The parties appeared before the Court via telephone on April 2, 2020, pursuant to the

  discovery dispute procedure outlined in the Scheduling Order. Attorney Aubrey Givens appeared

  on behalf of Plaintiffs. Attorney Eugene Podesta appeared on behalf of Defendants. By way of

  background, Plaintiffs noticed several Rule 30(b)(6) witnesses for depositions in March 2020.

  Defendants objected [Doc. 57] to several topics noticed in the depositions, arguing that many

  topics were broad, vague, or irrelevant to the facts in this case. The parties agreed to proceed with

  the depositions and to address the remaining disputes with the Court. The Court addressed the

  remaining disputes during the April 2 telephone conference.

         With respect to Request No. 1, Plaintiffs seek written and oral communications between

  Defendants and their sales agents who were involved in Plaintiffs’ purchases from January 1 of

  the year of the purchase at issue until the present.          Plaintiffs narrowed this request to

  communications involving Plaintiffs’ transactions.      Defendants stated that they had already

  searched their electronic databases for Plaintiffs’ names, member numbers, and email addresses

                                                   1

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 1 of 7 PageID #: 1680
  and produced the resulting written communications. Defendants stated that they would confirm

  whether the production included written communications between Defendants and their sales

  representatives. Defendants also stated that they would determine if their search using the member

  number was broad enough to have located written communications referencing Plaintiffs’ specific

  contract numbers. Defendants agreed to update their discovery responses with such information.

  If the previous search did not locate written communications associated with the contract number

  or if the previous production did not include written communications between Defendant and their

  sales representatives, Defendants SHALL produce such written communications within fourteen

  (14) days of the instant Order. Defendants are not required to respond to Plaintiffs’ request seeking

  oral communications.

         With respect to Request No. 2, Plaintiffs seek the personnel file of all the sales

  representatives or agents involved in Plaintiffs’ purchases. Plaintiffs argued that they need the

  personnel files to show that the sales representatives’ conduct was intentional rather than negligent.

  For example, Plaintiffs stated that they need reprimands issued to the sales representatives and the

  sales representatives’ job histories. Defendants argued that they had already produced the sales

  integrity reports and corrective action notices for each sales representative identified in the

  Complaint. In addition, Defendants stated that they produced training material. Defendants agreed

  to review the personnel files of the sales representatives identified in the Complaint and produce

  material related to any specific training received (e.g., certifications of completion) and to update

  their discovery response to indicate whether the sales representatives attended daily training

  meetings.    Defendants also agreed to produce the employment applications of each sales

  representative with appropriate redactions. Defendants SHALL update their response to the

  discovery request within fourteen (14) days of entry of this Order.



                                                    2

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 2 of 7 PageID #: 1681
          In Plaintiffs’ Request No. 3, they request personnel files of any non-legal employee with

  knowledge of Plaintiffs’ claims or who assisted in the sales presentations or in the execution of the

  contract documents. Plaintiffs explained that sometimes managers helped with the sales and that

  individuals in the quality assurance department reviewed the contract with the purchasers and

  made sure the purchasers understood the terms therein. Defendants stated that they identified the

  individuals who are of record with assisting with the sale but that they could not identify everyone

  who may have added information or answered a question during a sales presentation. Defendants

  agreed to produce the disciplinary file for the individuals who are of record and who assisted with

  the sales involving Plaintiffs (e.g., quality assurance agents). Accordingly, Defendants SHALL

  produce the disciplinary files for quality assurance agents associated with Plaintiffs’ contracts

  within fourteen (14) days of entry of the instant Order. The Court will not order Defendants to

  produce the disciplinary files of those other (and unknown) associates who may have assisted with

  the sale as it is not proportional to the needs of this case.

          With respect to Request No. 6, Plaintiffs seek the amount of revenue generated by rental

  income from 2014 to the current date. In the parties’ discovery dispute chart that was sent to

  Chambers prior to the telephone conference, Plaintiffs stated that such information will be relevant

  during the punitive phase of the trial. During the telephone conference, Defendants argued that

  prior to producing documents showing revenue or net worth, Plaintiffs must make a showing that

  they are entitled to punitive damages. Further, Defendants offered to stipulate that their net worth

  is equal to or greater than the punitive cap (i.e., $500,000 or two times compensatory damages)

  pursuant to Tennessee Code Annotated § 29-39-104. Later, during the telephone conference,

  Plaintiffs argued that revenue generated by rental income is also relevant to Plaintiffs’ claims that

  their reservations were limited.



                                                     3

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 3 of 7 PageID #: 1682
         Given that several of the arguments raised at the telephonic conference were not included

  in the discovery dispute chart, the Court GRANTS Plaintiffs leave to file a motion to compel with

  respect to Request No. 6 and Request Nos. 87 and 90, which seek Defendants’ net worth, general

  financial circumstances, and other punitive damage awards. Plaintiffs SHALL file their motion

  within fourteen (14) days of entry of the instant Order. Prior to filing any such motion, the parties

  SHALL meet and confer regarding Defendants’ proposed stipulation in an attempt to reach an

  agreement on the above issues.

         With respect to Request Nos. 7-10 and 31, Plaintiffs seek lawsuits, administrative actions,

  and claims relating to an owners’ inability to obtain reservations or for breach of contract. In

  addition, Plaintiffs request knowledge of misrepresentations made by sales representatives to

  timeshare owners regarding the ability to rent the timeshares, elevated customer complaints from

  quality control, and complaints relating to the sales process, the rental process, and the lack of

  access to reservations. Defendants stated that when an owner makes a complaint, they internally

  code the complaint to reference specific sections of Defendants’ compliance manual. Defendants

  agreed to determine the practicability of searching its databases using sections of the compliance

  manual. If it is practicable to search the database, the parties agreed to work together to identify

  the specific sections of the compliance manual that should be searched in the databases. If the

  parties have any further issues, they SHALL contact Chambers for a telephonic conference.

         With respect to Request No. 47, Plaintiffs seek non-privileged knowledge of changes in

  the sales procedures due to lawsuits, administrative actions, or consent orders from 2014 to the

  present. Defendants agreed to produce non-privileged documents involving the sales procedures

  at the Sevier County sales center.      Plaintiffs agreed such production would be sufficient.




                                                   4

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 4 of 7 PageID #: 1683
  Accordingly, Defendants SHALL supplement their discovery response with the above

  information within fourteen (14) days from the entry of this Order.

         In Request No. 48, Plaintiffs seek knowledge of the settlement involving Defendants and

  the state of Wisconsin. Plaintiffs argued that such knowledge is relevant to their punitive damages

  request and that communications between Defendants and their sales representatives are relevant

  to prove notice, lack of training and supervision, and that a common scheme existed in the

  corporation. Defendants argued that the consent decree is fifteen (15) years old and predates any

  of the contracts that were entered in this case. Defendants argued that no party in the instant suit

  has any connection with Wisconsin. Accordingly, the Court finds that the information requested

  in Request No. 48 is not relevant or proportional to the needs of this case.

         With respect to Request No. 80, Plaintiffs seek client and customer complaint forms, called

  “SCIFs” for Tennessee for the last six years. During the telephone conference, Plaintiffs agreed

  to limit their request to the Sevier County sales center. Defendants stated that they produced the

  sales representatives’ SCIFs who were involved in Plaintiffs’ transactions. Defendants stated that

  given their turnover rate, producing SCIFs for the entire Sevier County sales center for the past six

  years would be burdensome. In addition, defense counsel stated that he believed SCIFs are not

  stored electronically.   Defendants agreed, however, to determine whether SCIFs are stored

  electronically. After Defendants make this determination, the parties SHALL meet and confer in

  attempt to resolve further issues. If they cannot resolve the issues, the parties SHALL contact

  Chambers for a telephonic conference.

         With respect to Request No. 85, Plaintiffs seek knowledge of the real estate brokers and

  real estate principle brokers at the Sevier County locations from January 1 of the year of the

  purchase until the current. Specifically, Plaintiffs seek the person’s name, address, real estate



                                                   5

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 5 of 7 PageID #: 1684
  license, and personnel file. Plaintiffs contended that Defendants’ brokers are statutory supervisors

  over the sales representatives and that personnel files are relevant to show knowledge or lack

  thereof of the sale details.   Plaintiffs argued that the personnel files can also be used for

  impeachment purposes. Defendants agreed to produce a list of names of their real estate brokers

  but argued that personnel files were irrelevant. The Court agrees with Defendants that the

  personnel files are not relevant because Plaintiffs have not made a claim of negligent supervision.

  Accordingly, the Court finds Defendants’ production sufficient with respect to Request No. 85.

         With respect to Request No. 89, Plaintiffs request the number of other claims alleging

  similar conduct and the dates and outcomes of those claims. The Court found that Plaintiffs’

  request is too vague and broad. It is not clear what Plaintiffs mean by “claims.” In addition, there

  is no temporal scope on this request. Plaintiffs SHALL rewrite this request to include a definition

  for the word “claim” and limit this request to an appropriate timeframe. If the parties have further

  issues with Request No. 89, they SHALL contact Chambers for another telephone conference.

         With respect to Request No. 91, Plaintiffs seek remedial action taken by Defendants after

  receiving notice of the alleged misconduct. Defendants proposed to limit the request to the Sevier

  County sales center. Plaintiffs agreed to Defendants’ proposal. Accordingly, Defendants SHALL

  supplement the discovery request with the above information within fourteen (14) days of entry of

  the instant Order.

         As a final matter, Plaintiffs seek sanctions for Defendants’ alleged failure to produce a Rule

  30(b)(6) witness on the above topics.       The Court finds sanctions are not warranted.          As

  demonstrated above, many of the discovery requests were not appropriate topics for a Rule

  30(b)(6) witness and needed to be narrowed. Finally, given that the parties participated in the




                                                   6

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 6 of 7 PageID #: 1685
  discovery dispute procedure and the Court has resolved the objections, the Court finds Defendants’

  objections [Doc. 57] MOOT.

         IT IS SO ORDERED.

                                                      ENTER:


                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                  7

Case 3:18-cv-00267-TAV-DCP Document 63 Filed 04/15/20 Page 7 of 7 PageID #: 1686
